                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION

PTP ONECLICK, LLC,

                   Plaintiff,

       v.                                              No. Case No. 1:18-cv-01671-WCG

AVALARA, INC.,

                   Defendant.


                         DEFENDANT AVALARA, INC.’S
               MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)

       Defendant Avalara Inc., (“Avalara”) through undersigned counsel, hereby moves the

Court to transfer this action for trial and all other purposes to the United States District Court for

the Western District of Washington (at Seattle) pursuant to 28 U.S.C. § 1404(a).

       This motion is supported by Defendant Avalara’s Memorandum in Support of Motion to

Transfer Venue Under 28 U.S.C. 1404(a), the Declaration of Marshal Kushniruk in Support of

Avalara’s Motion to Transfer Venue Under 28 U.S.C. 1404(a), and the record in this case.




            Case 1:18-cv-01671-WCG Filed 11/07/18 Page 1 of 2 Document 5
DATED: November 6, 2018                     s/ Brandon M. Lewis
                                            Brandon M. Lewis, WI Bar No 1086824
                                            BLewis@perkinscoie.com
                                            Perkins Coie LLP
                                            One East Main Street, Suite 201
                                            Madison, WI 53703-5118
                                            Telephone: 608.663.7468
                                            Facsimile: 608.663-7499

                                            Ryan J. McBrayer (Admission to be filed)
                                            RMcBrayer@perkinscoie.com
                                            Perkins Coie LLP
                                            1201 Third Avenue, Suite 4900
                                            Seattle, WA 98101
                                            Telephone: 206.359.8000
                                            Facsimile: 206.359.9000

                                            Daniel T. Keese (Admission to be filed)
                                            DKeese@perkinscoie.com
                                            Perkins Coie LLP
                                            1120 NW Couch Street, Tenth Floor
                                            Portland, OR 97209-4128
                                            Telephone: 503.727.2000
                                            Facsimile: 503.727.2222

                                            Attorneys for Defendant
                                            Avalara, Inc.
141925589.1




                                           -2-
              Case 1:18-cv-01671-WCG Filed 11/07/18 Page 2 of 2 Document 5
